EXHIBIT 23.01 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement of Innovus Pharmaceuticals, Inc. on Form S-8 to be filed on or about October 27, 2014 of our report dated March 28, 2014 on our audits of the consolidated financial statements as of December 31, 2013 and 2012 and for each of the years in the two-year period ended December 31, 2013, and for the period from inception (October 31, 2008) to December 31, 2013, which report was included in the Annual Report on Form 10-K filed March 28, 2014.Our report includes an emphasis-of-matter paragraph highlighting the funding commitment from the President and Chief Executive Office of the Company. /s/ EISNERAMPER LLP Eisner Amper LLP Iselin, New Jersey October 27, 2014
